DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Olaniran et al (Flavour-active volatile compounds in beer: production, regulation and control).
In regard to claim 1, Olaniran et al discusses flavour-active volatile compounds in beer. It is noted that the instant claims are product/composition claims. It is further noted that beer reads on “beverage component” as claimed. 
In regard to claim 1, Olaniran et al discloses that “Ethanol and CO2 are the primary by-products formed during fermentation (1)” (Col. 2 on page 15). 


    PNG
    media_image1.png
    306
    681
    media_image1.png
    Greyscale


In regard to the recitation of acetaldehyde in claim 1, Olaniran et al discloses:
Acetaldehyde from yeast metabolism as a step in the production of alcohol from glucose has a crisp green apple flavour. Acetaldehyde is the major aldehyde to consider owing to its importance as an intermediate in the formation of ethanol and acetate. Acetaldehyde has a flavour threshold of 10–20 mg/L and its presence in beer above the threshold value results in ‘grassy’ off-flavours (1). However, many tasters can detect this compound at much lower levels (1,31) (page 14 bottom paragraph, page 15 top paragraph).
Olaniran et al discloses that isoamyl alcohol is associated with beer flavor and organoleptic threshold is 70 ppm (See table 1 on page 15 and above).
Olaniran et al discloses:
Aroma-active esters represent a large group of flavour active compounds, which confer a fruity-flowery aroma to beer (21) (Col. 2 on page 14).
There are two main groups of volatile esters in fermented beverages. The first group contains the acetate esters (in which the acid group is acetate and the alcohol group is ethanol or a complex alcohol derived from amino acid metabolism), such as ethyl acetate (solventlike aroma), isoamyl acetate (banana aroma) and phenyl ethyl acetate (roses, honey) (Col. 2 on page 14).
The threshold concentration of the ethyl acetate in beer is 30 mg/L, but for lager-type beers the recommended concentration is 2 and 3.8 mg/L, respectively (Col. 2 on page 14).
In regard to the recitation of myrcene and humulene, it is noted these compounds are hop oils and are inherently present in hops. Hops are conventional beer ingredients employed for imparting to beer its characteristic and bitter aroma. By disclosing hops a hop oils, Olaniran et al inherently discloses myrcene and alpha-humulene:
Generally, beer is ‘hopped’ by the addition of dried hop cones (female flowers of the species Humulus lupulus L.) into the wort kettle during the boiling step of beer making. The addition of hops has been found to enhance the quality of the beer as well as introducing the characteristic bitter taste, which is a desirable flavour to consumers (45). Hops contain many diverse groups of organic compounds. Of specific interest are the resins containing mainly hop acids, hop oil and polyphenol (page 16).
In regard to the alcohol content recitations, it is noted that the alcohol content of beer is within the claimed range.
Further in regard to the concentration recitations as claimed, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration recitations as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim 1 are directed to the method for the production of the beverage. However, claims 1-5 are directed to the product itself. Claim 1 recites a composition comprising
2-96w% of ethanol;
 at least 0.1 ppm acetaldehyde, at least 1 ppm ethyl acetaldehyde, at least 60 ppm isoamyl alcohol and/or at least 0.1 ppm isoamyl acetate; and
extracted hop flavour components including myrcene in an amount of at least 200 ppb and/or o-humulene in an amount of at least 800 ppb.
Olaniran et al discusses flavour-active volatile compounds in beer. Beer reads on “beverage component” as claimed. In regard to claim 1, Olaniran et al discloses that “Ethanol and CO2 are the primary by-products formed during fermentation (1)” (Col. 2 on page 15). 


    PNG
    media_image1.png
    306
    681
    media_image1.png
    Greyscale


Olaniran et al discloses a composition comprising ethanol,  acetaldehyde from yeast metabolism, isoamyl alcohol, aroma-active esters, ethyl acetate, isoamyl acetate and phenyl ethyl acetate.
In regard to the recitation of myrcene and humulene, it is noted these compounds are hop oils and are inherently present in hops. Hops are conventional beer ingredients employed for imparting to beer its characteristic and bitter aroma. By disclosing hops a hop oils, Olaniran et al inherently discloses myrcene and alpha-humulene:
Generally, beer is ‘hopped’ by the addition of dried hop cones (female flowers of the species Humulus lupulus L.) into the wort kettle during the boiling step of beer making. The addition of hops has been found to enhance the quality of the beer as well as introducing the characteristic bitter taste, which is a desirable flavour to consumers (45). Hops contain many diverse groups of organic compounds. Of specific interest are the resins containing mainly hop acids, hop oil and polyphenol (page 16).
In regard to the alcohol content recitations, it is noted that the alcohol content of beer is within the claimed range.
Further in regard to the concentration recitations as claimed, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

In regard to claims 9-17,it is noted that a method of use of a beverage component reads on the mixture of multiple beer portions in the final beer product.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791